PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Mark F. Bradley August 14, 2008 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. DECLARES THIRD QUARTER 2008 DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) today declared a cash dividend of $0.23 per share payable on October 1, 2008, to shareholders of record at September 15, 2008. The third quarter dividend represents a pay out of approximately $2.4 million, based on 10.4 million shares outstanding at August 14, 2008, and a 4.5% increase over the $0.22 declared a year ago. “While some financial services companies have had to reduce their dividends in 2008, Peoples’ strong capital position has allowed the Board to raise the dividends to our shareholders,” said Mark F. Bradley, President and Chief Executive Officer. “Our capital levels are expected to remain well above the amounts needed to be considered well-capitalized after the payment of the third quarter dividend.” Including the third quarter dividend, Peoples has declared dividends of $0.68 per share in 2008 versus $0.66 per share declared through the same period of 2007.The annualized 2008 dividend of $0.92 equates to a yield of 4.07% based on Peoples’ closing stock price of $22.60 on August 13, 2008. Peoples
